207 Okla. 673 (1953)
252 P.2d 495
NATIONAL-BEN FRANKLIN FIRE INS. CO.
v.
SHORT.
No. 35061.
Supreme Court of Oklahoma.
January 10, 1953.
*674 Rittenhouse, Hanson, Evans & Turner, Oklahoma City, for plaintiff in error.
Hope & Hope, Maysville, and H.M. Redwine, Oklahoma City, for defendant in error.
PER CURIAM.
This is a companion case to cause No. 34894, styled Rochester American Insurance Company, a corporation, v. N.J. Short, 207 Okla. 669, 252 P.2d 490, this day decided. The two cases grew out of the same fire. The house involved in this case is the identical property involved in cause 34894. The destroyed property was insured by two separate policies in the total amount of $5,000. The policy in cause No. 34894 was for an amount not to exceed $3,000, and the policy in the present case was for an amount not to exceed $3,000. The liability under both policies arose under the same fire.
The facts in these two cases were almost identical and the identical questions of law were involved in both.
Cause No. 34894, supra, is, therefore, decisive of the issues in the present cause.
Judgment affirmed.